Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED GUARANTEE AND PLEDGE AGREEMENT

dated as of

January 9, 2015,

among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

the Subsidiaries of CBRE SERVICES, INC.

from time to time party hereto

and

CREDIT SUISSE AG,

as Collateral Agent

[CS&M Ref. No. 7865-145]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.

  Credit Agreement      1   

SECTION 1.02.

  Other Defined Terms      2   

ARTICLE II

  

Guarantee

  

SECTION 2.01.

  Guarantee      5   

SECTION 2.02.

  Guarantee of Payment      6   

SECTION 2.03.

  No Limitations, etc      6   

SECTION 2.04.

  Reinstatement      7   

SECTION 2.05.

  Agreement To Pay; Subrogation      7   

SECTION 2.06.

  Information      8   

ARTICLE III

  

Pledge of Securities

  

SECTION 3.01.

  Pledge      8   

SECTION 3.02.

  Delivery of the Collateral      9   

SECTION 3.03.

  Representations, Warranties and Covenants      9   

SECTION 3.04.

  Limited Liability Company Interests and Limited Partnership Interests      10
  

SECTION 3.05.

  Registration in Nominee Name; Denominations      11   

SECTION 3.06.

  Voting Rights; Dividends and Interest, etc      11   

ARTICLE IV

  

[INTENTIONALLY OMITTED]

  

ARTICLE V

  

Remedies

  

SECTION 5.01.

  Remedies Upon Default      13   

SECTION 5.02.

  Application of Proceeds      14   

SECTION 5.03.

  Securities Act, etc      15   

 

i



--------------------------------------------------------------------------------

ARTICLE VI

  

Indemnity, Subrogation and Subordination

  

SECTION 6.01.

  Indemnity and Subrogation      16   

SECTION 6.02.

  Contribution and Subrogation      16   

SECTION 6.03.

  Subordination      16   

ARTICLE VII

  

Miscellaneous

  

SECTION 7.01.

  Notices      17   

SECTION 7.02.

  Security Interest Absolute      17   

SECTION 7.03.

  Survival of Agreement      17   

SECTION 7.04.

  Binding Effect; Several Agreement      17   

SECTION 7.05.

  Successors and Assigns      18   

SECTION 7.06.

  Collateral Agent’s Fees and Expenses; Indemnification      18   

SECTION 7.07.

  Collateral Agent Appointed Attorney-in-Fact      19   

SECTION 7.08.

  Applicable Law      19   

SECTION 7.09.

  Waivers; Amendment      20   

SECTION 7.10.

  WAIVER OF JURY TRIAL      20   

SECTION 7.11.

  Severability      20   

SECTION 7.12.

  Counterparts      20   

SECTION 7.13.

  Headings      21   

SECTION 7.14.

  Jurisdiction; Consent to Service of Process      21   

SECTION 7.15.

  Termination or Release      21   

SECTION 7.16.

  Additional Subsidiaries      22   

 

Schedules    Schedule I    Subsidiary Guarantors Schedule II    Equity Interests
Exhibits    Exhibit A    Form of Supplement Exhibit B    Form of Perfection
Certificate

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND PLEDGE AGREEMENT dated as of January 9, 2015
(this “Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), the
Subsidiaries of the U.S. Borrower from time to time party hereto and CREDIT
SUISSE AG (“Credit Suisse”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

PRELIMINARY STATEMENT

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the U.S. Borrower, CBRE
Limited, a limited company organized under the laws of England and Wales (the
“U.K. Borrower”), CBRE Limited, a corporation organized under the laws of the
province of New Brunswick (the “Canadian Borrower”), CBRE Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CBRE Limited, a company organized under the laws of
New Zealand (the “New Zealand Borrower”), Holdings, the lenders from time to
time party thereto (the “Lenders”), the Issuing Banks from time to time party
thereto and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.

The Lenders and the Issuing Banks (such term and each other capitalized term
used but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrowers,
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend credit to the
Borrowers are conditioned upon, among other things, the execution and delivery
of this Agreement. Holdings and the Subsidiary Guarantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein.
All references to the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Borrowers” means, collectively, the U.S. Borrower, the Australian Borrower, the
Canadian Borrower, the New Zealand Borrower and the U.K. Borrower and any other
wholly owned Subsidiary of the U.S. Borrower that becomes a party to the Credit
Agreement as a Borrower pursuant to Section 9.18 of the Credit Agreement.

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services or similar
transactions) provided to any Loan Party.

“Collateral” has the meaning assigned to such term in Section 3.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Domestic Obligations” means all the Obligations that are obligations of
Holdings, the U.S. Borrower or any other Domestic Subsidiary.

“Excluded Equity Interests” means (a) any Equity Interest in any Immaterial
Subsidiary, (b) any Equity Interest in any Investment Subsidiary other than CBRE
Global Investors, LLC and CBRE Global Investors, Inc., and (c) any Equity
Interests in any person other than a wholly-owned Subsidiary where the
assignment or pledge thereof, or grant of a security interest therein, requires,
pursuant to the organizational documents of such person or any related joint
venture, shareholder or like agreement binding on any shareholder, partner or
member of such person, the consent of any shareholder, partner or member of such
person that is not an Affiliate of Holdings.

“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Documents to
which such Grantor is party with respect to, or the grant by such Grantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes unlawful under the Commodity Exchange Act or any rule or regulation
promulgated thereunder (or the application or official interpretation of any
provision thereof) by virtue of such Grantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time any such Loan Document becomes effective with respect
to such Swap Obligation.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“Foreign Guarantor” means each Subsidiary Guarantor that is a Foreign
Subsidiary.

“Foreign Obligations” means all the Obligations that are obligations of any
Foreign Subsidiary.

 

2



--------------------------------------------------------------------------------

“Grantors” means Holdings, the U.S. Borrower and the Subsidiary Guarantors
(other than Melody and any Subsidiary Guarantor that is a Foreign Guarantor or
an Investment Subsidiary).

“Guarantors” means Holdings, the Subsidiary Guarantors and, to the extent the
U.S. Borrower is not otherwise liable with respect to any Obligations, the U.S.
Borrower.

“Liabilities” has the meaning assigned to such term in Section 2.01.

“Loan Document Obligations” means (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of any Borrower to any of the Secured Parties under the Credit
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“Luxco” means CBRE Global Holdings, a Luxembourg société à responsabilité
limitée, with a share capital of EUR 122,785,675.-, having its registered office
at 6, rue Guillaume Schneider, L-2522 Luxembourg, Grand-Duchy of Luxembourg, and
registered with the R.C.S. under number B 150.693, an indirect wholly owned
Subsidiary of the U.S. Borrower.

“Luxco Non-subsidiary Secured Obligor” has the meaning assigned to such term in
Section 2.01.

“Luxembourg Law of 2002” has the meaning assigned to such term in Section 2.01.

“Maximum Amount” has the meaning assigned to such term in Section 2.01.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the Secured Hedging
Obligations and (c) the Secured Cash Management Services Obligations.
Notwithstanding the foregoing, Obligations shall not include any Excluded Swap
Obligations.

 

3



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings.

“Pledged Securities” means any stock certificates or other certificated
securities now or hereafter included in the Collateral, including all
certificates, instruments or other documents representing or evidencing any
Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Loan Parties in connection with Cash
Management Services that are (a) owed on the Second Restatement Date to a person
that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Second Restatement Date or (b) owed
to a person that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such obligations are incurred.

“Secured Hedging Obligations” means the due and punctual payment and performance
of all obligations of each Loan Party under each Hedging Agreement that (i) is
in effect on the Second Restatement Date with a counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Second Restatement Date or (ii) is entered into after the
Second Restatement Date with any counterparty that is the Administrative Agent
or a Lender or an Affiliate of the Administrative Agent or a Lender at the time
such Hedging Agreement is entered into. Notwithstanding the foregoing, the
Secured Hedging Obligations shall not include any Excluded Swap Obligations.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) each Issuing Bank, (e) each counterparty to any Hedging
Agreement with a Loan Party that either (i) is in effect on the Second
Restatement Date if such counterparty is the Administrative Agent or a Lender or
an Affiliate of the Administrative Agent or a Lender as of the Second
Restatement Date or (ii) is entered into after the Second Restatement Date if
such counterparty is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into, (f) the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Loan Document, (g) each person to whom any Secured Cash
Management Services Obligations are owed and (h) the successors and assigns of
each of the foregoing.

“Significant Subsidiary” means each Subsidiary (i) that has consolidated total
assets of more than $15,000,000 and (ii) of which securities or other ownership
interests representing more than 80% of the equity or more than 80% of the
ordinary voting power or more than 80% of the general partnership interests are,
at the time any determination is being made, owned, Controlled or held, directly
or indirectly, by the U.S. Borrower.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 7.16.

 

4



--------------------------------------------------------------------------------

“Swap Obligation” means with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.02(d) of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrowers or made
available to the Administrative Agent by any such Lender, (b) with respect to
any N.Z. Swingline Lender, the aggregate amount, if any, of participations in
respect of any outstanding N.Z. Swingline Loan that shall not have been funded
by the Revolving Credit Lenders in accordance with Section 2.22(e) of the Credit
Agreement and (c) with respect to any Issuing Bank, the aggregate amount, if
any, of participations in respect of any outstanding L/C Disbursement that shall
not have been funded by the Revolving Credit Lenders in accordance with
Sections 2.23(d) and 2.02(f) of the Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. (a) Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Obligations;
provided, however, that the guarantee of the Foreign Guarantors pursuant to this
Section 2.01 shall be limited to the Foreign Obligations. Each of the Guarantors
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each of the Guarantors waives presentment to, demand of payment from and protest
to any Borrower or any other Loan Party of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

(b) (i) Notwithstanding any other provisions of this Article II or the Credit
Agreement, the maximum liability of Luxco under this Section 2.01 and the Credit
Agreement shall be limited so (x) that the maximum amount payable by Luxco under
Section 2.01(a) in respect of Obligations owed by any Borrower which is not a
subsidiary of Luxco (a “Luxco Non-subsidiary Secured Obligor”), shall at no time
exceed the Maximum Amount (as defined in clause (ii) below) and (y) shall at all
times be subject to clause (iii) below.

(ii) For purposes of this Section 2.01(b), “Maximum Amount” means an amount
equal to the aggregate (without duplication) of (x) the aggregate principal
amount of the outstanding intercompany loans made to Luxco or any Subsidiary
which is on the Second Restatement Date (or thereafter becomes) a subsidiary of
Luxco by any Luxco Non-subsidiary Secured Obligor which have been funded
directly or indirectly with a Borrowing under the Credit Agreement plus (y) an
amount equal to 80% of the greater of (A) the sum of Luxco’s capitaux propres
(own capital) and its dettes subordonnées (subordinated debt) (both as referred
to

 

5



--------------------------------------------------------------------------------

in article 34 of the Luxembourg law of 19 December 2002 on the commercial
register and annual accounts, as amended (the “Luxembourg Law of 2002”)) as
reflected in Luxco’s then most recent annual financial statements approved by
the competent organ of Luxco (as audited by its external auditor (réviseur
d’entreprises), if required by law), (B) the sum of Luxco’s capitaux propres
(own capital) and its dettes subordonnées (subordinated debt) (both as referred
to in article 34 of the Luxembourg Law of 2002) as reflected in its filed
financial statements as at the Second Restatement Date, (C) the market value of
the assets of Luxco as at the time that Luxco is required to make any payment
pursuant to Section 2.01(a) less the Liabilities (as defined below) of Luxco as
at such time and (D) the market value of the assets of Luxco as at the Second
Restatement Date less the Liabilities (as defined below) of Luxco as at the time
that Luxco is required to make any payment pursuant to Section 2.01(a). For
purposes of this Section 2.01(b)(ii), “Liabilities” means all existing
liabilities (other than any liabilities owed to the direct or indirect
shareholders of Luxco) incurred, from time to time, by Luxco and as reflected,
from time to time, in the books of Luxco as well as provisions for liabilities
which are made in the books of Luxco from time to time in accordance with
applicable prudent management accounting rules. If the parties hereto fail to
reach an agreement as to the market value of the assets of Luxco as referred to
under Section 2.01(b)(ii)(y)(C) or (D) above, such market value shall be
determined, at the sole cost of Luxco, by an external auditor (réviseur
d’entreprises) appointed for this purpose by the Collateral Agent.

(iii) The obligations and liabilities of Luxco under Section 2.01(a) shall not
include any obligation which, if incurred, would constitute a breach of the
provisions on financial assistance as defined by article 49-6 of the Luxembourg
Law on Commercial Companies dated 10 August 1915, as amended, to the extent such
provision or an equivalent provision is applicable to Luxco.

(iv) For the avoidance of doubt, no limitations shall apply to Luxco’s
obligations and liabilities under Section 2.01(a) in respect of any Obligations
owed by Subsidiaries which are subsidiaries of Luxco.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other person.

SECTION 2.03. No Limitations, etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor

 

6



--------------------------------------------------------------------------------

hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Collateral Agent or any other Secured Party to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of, or any impairment of or failure to perfect any
Lien on or security interest in, any security held by the Collateral Agent or
any other Secured Party for the Obligations or any of them; (iv) any default,
failure or delay, wilful or otherwise, in the performance of the Obligations;
(v) any law, regulation, decree or order of any jurisdiction or any other event,
to the extent such Guarantor can lawfully waive application thereof; or (vi) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations). Each Guarantor expressly authorizes the Collateral Agent
and the other Secured Parties to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due,

 

7



--------------------------------------------------------------------------------

whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Collateral Agent for distribution to the applicable Secured Parties in
cash the amount of such unpaid Obligation; provided, however, that the aggregate
amount to be paid by the Foreign Guarantors pursuant to this Section 2.05 shall
not exceed the amount of Foreign Obligations then unpaid by the applicable Loan
Party. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against any Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) the shares of capital
stock and other Equity Interests owned by such Grantor on the date hereof and
listed on Schedule II and any other Equity Interests in a Significant Subsidiary
or another Subsidiary which is a Guarantor hereunder obtained in the future by
such Grantor and the certificates representing all such Equity Interests
(collectively referred to herein as the “Pledged Stock”); provided that the
Pledged Stock shall not include (i) insofar as they secure Domestic Obligations,
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary (it being understood and agreed that such limitation shall
not apply insofar as any such Pledged Stock secures Foreign Obligations) and
(ii) the Excluded Equity Interests; (b) all other property that may be delivered
to and held by the Collateral Agent pursuant to the terms of this Section 3.01;
(c) subject to Section 3.06, all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of,
in exchange for or upon the conversion of, and all other Proceeds received in
respect of, the securities referred to in clause (a) or (b) above; (d) subject
to Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clause (a), (b) or (c) above; and
(e) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Collateral”).

 

8



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Collateral. (a) Each Grantor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities that are represented in physical form; provided, however, that a
Grantor shall not be required to deliver, or cause to be delivered, to the
Collateral Agent such Pledged Securities that are represented in physical form
in any Subsidiary if such Grantor’s ownership of the Equity Interests in such
Subsidiary is 1% or less of the issued and outstanding Equity Interests in such
Subsidiary.

(b) Upon delivery to the Collateral Agent, any certificate representing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
and such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests required to
be pledged hereunder;

(b) the Pledged Stock has been duly and validly authorized and issued by the
issuers thereof and is fully paid and nonassessable;

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each of the Grantors (i) is and, subject to any
transfers made in compliance with the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the
Collateral (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement) and
(iv) subject to Section 3.06, will cause any and all Collateral, whether for
value paid by the Grantor or otherwise, to be forthwith deposited with the
Collateral Agent and pledged or assigned hereunder;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable, and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

 

9



--------------------------------------------------------------------------------

(e) each of the Grantors (i) has the power and authority to pledge the
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement), however
arising, of all persons whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first-priority lien upon and security interest in such Pledged
Security as security for the payment and performance of the Obligations;

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

(i) the Perfection Certificate (i) has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects and (ii) accurately sets forth the complete legal name of each
Grantor; and

(j) each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the security interest in
the Collateral and the rights and remedies created hereby, including the payment
of any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of such security interest and the filing of any
financing statements or other documents in connection herewith or therewith.

SECTION 3.04. Limited Liability Company Interests and Limited Partnership
Interests. Each Grantor acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership controlled by such Grantor,
pledged hereunder and not represented by a certificate, shall not be for
purposes of this Agreement and the other Loan Documents a “security” within the
meaning of Article 8 of the New York UCC and shall not be governed by Article 8
of the New York UCC, and (ii) such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC or issue any certificate representing such interest, unless such Grantor
provides prior written notification to the Collateral Agent of such election and
promptly delivers any such certificate to the Collateral Agent pursuant to the
terms hereof.

 

10



--------------------------------------------------------------------------------

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion when an Event of Default has occurred and is continuing) to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor that is the owner thereof. The Collateral Agent shall
at all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have notified the Grantors that their rights under this Section are
being suspended (which notice shall be deemed to have been given immediately
upon the occurrence of an Event of Default under paragraph (g) or (h) of Article
VII of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of any Pledged Security or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Security or the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Pledged
Securities to the extent and only to the extent that such dividends and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable laws; provided that any noncash dividends or other distributions
that would constitute Pledged Stock, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Grantor, shall not be commingled by such Grantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

 

11



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(ii) of this Section 3.06, then all rights of any Grantor to
dividends or other distributions that such Grantor is authorized to receive
pursuant to paragraph (a)(ii) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends
or other distributions. All dividends or other distributions received by any
Grantor contrary to the provisions of this Section 3.06 shall be held in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived, the Collateral Agent shall, within five
Business Days after all such Events of Default have been cured or waived, repay
to each applicable Grantor (without interest) all dividends or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(ii) of this Section 3.06 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

[INTENTIONALLY OMITTED]

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and the Grantors hereby
waive (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was

 

13



--------------------------------------------------------------------------------

so adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent or the Administrative Agent hereunder
or under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, any N.Z.
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

 

14



--------------------------------------------------------------------------------

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed (subject to the first proviso to Section 3.01 and clause
(B) of the first proviso to Section 4.01(a)) among the Secured Parties pro rata
in accordance with the amounts of the Obligations owed to them on the date of
any such distribution); and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
Notwithstanding the foregoing, the proceeds of any collection, sale, foreclosure
or realization upon any Collateral of any Grantor, including any collateral
consisting of cash, shall not be applied to any Excluded Swap Obligation of such
Grantor and shall instead be applied to other secured obligations.

SECTION 5.03. Securities Act, etc. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Collateral, and might also limit the extent to which or the
manner in which any subsequent transferee of any Collateral could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Collateral Agent in any attempt to dispose of all or part of the Collateral
under applicable “blue sky” or other state securities laws or similar laws
analogous in purpose or effect. Each Grantor recognizes that in light of such
restrictions and limitations the Collateral Agent may, with respect to any sale
of the Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Collateral for their own account, for investment, and
not with a view to the distribution or resale thereof. Each Grantor acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the applicable Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part a claim of any Secured Party,
the applicable Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor on account of its guarantee under this Agreement
or assets of any other Guarantor shall be sold pursuant to any Security Document
to satisfy any Obligation owed to any Secured Party and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
applicable Borrower as provided in Section 6.01, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to (i) the amount of
such payment or (ii) the greater of the book value or the fair market value of
such assets (the “Indemnified Amount”), as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.16, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 6.01 to the extent of such payment. Notwithstanding the foregoing, to
the extent that any Claiming Guarantor’s right to indemnification hereunder
arises from a payment or sale of Collateral made to satisfy Obligations
constituting Swap Obligations, only those Contributing Guarantors for whom such
Swap Obligations do not constitute Excluded Swap Obligations shall indemnify
such Claiming Guarantor, with the fraction set forth in the second preceding
sentence being modified as appropriate to provide for indemnification of the
entire Indemnified Amount.

SECTION 6.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the U.S. Borrower as provided
in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Guarantor and Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor or Grantor in respect of the Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Secured Party or
on its behalf and notwithstanding that the Collateral Agent, the Issuing Banks
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or

 

17



--------------------------------------------------------------------------------

transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) Each
Guarantor and Grantor jointly and severally agrees to pay upon demand to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with
(i) the preparation and administration of this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral, (iii) the exercise, enforcement or protection of any
of the rights of the Collateral Agent hereunder or (iv) the failure of any
Guarantor or Grantor to perform or observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor and Grantor jointly and severally agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to the Collateral, whether or not
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or (ii) result from a claim
brought by a Borrower or any of its Subsidiaries against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. To the extent permitted by law, no Guarantor or
Grantor shall assert, and each Guarantor and Grantor hereby waives any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of proceeds thereof.

 

18



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Guarantor hereby
appoints the Collateral Agent the attorney-in-fact of such Guarantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default after notice to the relevant Guarantor, with
full power of substitution either in the Collateral Agent’s name or in the name
of such Guarantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Guarantor for any act or failure
to act hereunder, except for their own gross negligence or wilful misconduct.

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

19



--------------------------------------------------------------------------------

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other customary means of electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

20



--------------------------------------------------------------------------------

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrowers,
Holdings or their respective properties in the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) This Agreement, the Guarantees, the
security interest in the Collateral and all other security interests granted
hereby shall terminate when all the Loan Document Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Banks have no further obligations to issue Letters of Credit
under the Credit Agreement and no payment of any amounts outstanding and due
under any Hedging Agreement is in default.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the security interest in the Collateral of such Subsidiary
Guarantor shall be automatically released, in the event that all the Equity
Interests of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not Holdings, the U.S. Borrower or an Affiliate
of any of the foregoing in accordance with the terms of the Credit Agreement;
provided that the Required Lenders shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.

 

21



--------------------------------------------------------------------------------

(c) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not Holdings, the
U.S. Borrower or an Affiliate of any of the foregoing, (ii) the effectiveness of
any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 9.08 of the Credit Agreement or
(iii) satisfaction of the conditions set forth in Section 9.19(c) of the Credit
Agreement with respect to any Collateral identified in the notice delivered by
Holdings to the Administrative Agent pursuant to clause (1) thereof, the
security interest in such Collateral shall be automatically released without any
action on the part of the Collateral Agent.

(d) A Subsidiary Guarantor shall automatically be released from its Guarantee
hereunder to the extent required by Section 5.09(a) or Section 9.25(a) of the
Credit Agreement.

(e) In connection with any termination or release pursuant to the preceding
paragraphs of this Section, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or representation or warranty by the Collateral Agent or any Secured Party.

SECTION 7.16. Additional Subsidiaries. Pursuant to Section 5.09(a) or
Section 9.25(a) of the Credit Agreement, certain Subsidiaries not originally
party hereto may be required from time to time to enter into this Agreement.
Upon the execution and delivery by the Collateral Agent and a Subsidiary of one
or more supplements substantially in the form of Exhibit A hereto, such
Subsidiary shall become a Subsidiary Guarantor and, to the extent applicable, a
Grantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor and a Grantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Loan Party hereunder.
The rights and obligations of each Loan Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Loan Party as a party
to this Agreement.

[Remainder of this page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CBRE SERVICES, INC.,

 

by  

/s/ DEBERAH FAN

  Name: Deberah Fan   Title: Senior Vice President and Treasurer

 

CBRE GROUP, INC.,

 

by  

/s/ DEBERAH FAN

  Name: Deberah Fan   Title: Senior Vice President and Treasurer

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,

 

by  

/s/ DEBERAH FAN

  Name: Deberah Fan   Title: Senior Vice President and Treasurer

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED, a limited company organized under the laws of England and Wales,

 

by  

/s/ P. EMBUREY

  Name: Philip Emburey   Title: Director

 

by

 

/s/ M. LEWIS

 

Name: M. Lewis

 

Title: Director

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED, a corporation organized under the laws of the province of New
Brunswick,

 

by  

/s/ JEFF COOK

  Name: Jeff Cook   Title: SVP Finance

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED PARTNERSHIP,

 

By: CBRE PARTNER, INC., its general partner,

 

/s/ DEBERA FAN

  Name: Debera Fan   Title: Senior Vice President and Treasurer

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

RELAM AMSTERDAM HOLDINGS B.V.,

by Intertrust Management B.V., as managing director,

 

by  

/s/ GERT JAN REITBERG

  Name: Gert Jan Reitberg   Title: Proxy Holder

 

by

 

/s/ L. KUITERS

  Name: L. Kuiters   Title: Proxy Holder A

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

CBRE GLOBAL HOLDINGS, S.A.R.L.,

 

by  

/s/ LAURENCE H. MIDLER

  Name: Laurence H. Midler   Title:   Type A Manager

 

CB/TCC GLOBAL HOLDINGS LIMITED

 

by  

/s/ MARCUS SMITH

  Name: Marcus Smith   Title:   Director

 

by  

/s/ P. EMBUREY

  Name: Philip Emburey   Title:   Director

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Australian Borrower and the New Zealand Borrower have
duly executed this Agreement, as of the day and year first above written, solely
with respect to Article VI of this Agreement.

 

CBRE PTY LTD, a company organized under the laws of Australia,

 

by  

/s/ JAMES W. PATTERSON

  Name: James Winston Patterson   Title: Director

 

CBRE LIMITED, a company organized under the laws of New Zealand,

 

by  

/s/ NATALLE MARIE CRAIG

  Name: Natalle Marie Craig   Title: Company Secretary

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

by  

/s/ BILL O’DALY

  Name: Bill O’Daly   Title: Authorized Signatory

 

by

 

/s/ D. ANDREW MALETTA

 

Name: D. Andrew Maletta

 

Title: Authorized Signatory

[Signature Page to the Amended and Restated CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Amended and Restated

Guarantee and

Pledge Agreement

SUBSIDIARY GUARANTORS

CBRE Global Investors, Inc.

CBRE Global Investors, LLC

CBRE, Inc.

CB/TCC Global Holdings Limited

CB/TCC, LLC

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Clarion CRA Holdings, Inc.

CBRE Clarion REI Holding, Inc.

CBRE Government Services, LLC

CBRE Partner, Inc.

CBRE Technical Services, LLC

CBRE/LJM – Nevada, Inc.

Trammell Crow Company, LLC



--------------------------------------------------------------------------------

GUARANTORS FOR FOREIGN OBLIGATIONS ONLY

CBRE Limited (a corporation organized under the laws of England and Wales)

CBRE Limited (a corporation organized under the laws of the province of New
Brunswick)

CBRE Limited Partnership

CBRE Global Holdings SARL

RELAM Amsterdam Holdings B.V.

 

2



--------------------------------------------------------------------------------

Schedule II to the

Amended and Restated

Guarantee and

Pledge Agreement

 

DOMESTIC PLEDGED STOCK

 

Issuer

   Number of
Certificate
(if
applicable)    Registered
Owner    Number and
Class of Shares    Percentage of
Ownership
Pledged  

CBRE Services, Inc.

   P-3    CBRE Group,
Inc.    6,250 Series A
Convertible
Participating
Preferred
Stock      100 % 

CBRE Services, Inc.

   C-3    CBRE Group,
Inc.    11,493.896
Common
Stock      100 % 

CBRE, Inc.

   4    CB/TCC, LLC    100 Common
Stock      100 % 

CBRE Capital Markets of Texas, LP

   N/A    CBRE/LJM-
Nevada, Inc.    N/A      99.99 % 

CBRE Capital Markets, Inc.

   9    CBRE, Inc.    10      100 % 

CBRE Clarion CRA Holdings, Inc.

   N/A    CBRE Clarion
REI Holding,
Inc.    N/A      100 % 

CBRE Clarion REI Holding, Inc.

   N/A    CBRE, Inc.    N/A      100 % 

CBRE Consulting, Inc.

   21    CBRE, Inc.    1,108
Common      100 % 

CBRE Global Investors, Inc.

   5    CBRE, Inc.    2,000
Common
Stock      100 % 

CBRE Global Investors, LLC

   N/A    CBRE, Inc.    N/A      100 % 

CBRE Government Services, LLC

   N/A    CBRE, Inc.    N/A      100 % 

CBRE/LJM Mortgage Company, L.L.C.

   N/A    CBRE/LJM-
Nevada, Inc.    N/A      100 % 

CBRE Partner, Inc.

   2    CBRE, Inc.    98.50
Common
Stock      100 % 

CBRE Partner, Inc.

   3    CBRE
Services, Inc.    1.50 Common
Stock      100 % 

CBRE Technical Services, LLC

   N/A    CBRE, Inc.    N/A      100 % 

CB/TCC Holdings LLC

   N/A    CBRE
Services, Inc.    N/A      100 % 



--------------------------------------------------------------------------------

CB/TCC, LLC

   N/A    CBRE
Services,
Inc.    N/A      85.58 % 

CB/TCC, LLC

   N/A    CB/TCC
Global
Holdings
Limited    N/A      14.42 % 

Insignia/ESG Capital Corporation

   2    CBRE, Inc.    100 Common      100 % 

The Polacheck Company, Inc.

   108    CBRE, Inc.    11,683


Common Stock

     100 % 

The Polacheck Company, Inc.

   109    CBRE, Inc.    393 Preferred
Stock      100 % 

Trammell Crow Company, LLC

   N/A    CBRE, Inc.    N/A      100 % 

Trammell Crow Development & Investment, Inc.

   2    Trammell
Crow
Company,
LLC    100      100 % 

 

2



--------------------------------------------------------------------------------

FOREIGN PLEDGED STOCK

 

  



Issuer

   Number of
Certificate   

Registered Owner

   Number and
Class of Shares    Percentage of
Ownership
Pledged  

CBRE Limited Partnership

   N/A    CBRE, Inc. 80% (as Limited Partner) and CBRE Partner, Inc. 20% (as
General Partner)    N/A      65 % 

CB/TCC Global Holdings Limited

   4    CBRE Services, Inc.    7


Ordinary Shares

     65 % 

 

3



--------------------------------------------------------------------------------

Exhibit A to the

Amended and Restated

Guarantee and

Pledge Agreement

SUPPLEMENT NO. [     ] (this “Supplement”) dated as of [     ], to the Amended
and Restated Guarantee and Pledge Agreement dated as of January 9, 2015 (the
“Guarantee and Pledge Agreement”), among CBRE SERVICES, INC., a Delaware
corporation (the “U.S. Borrower”), CBRE GROUP, INC., a Delaware corporation
(“Holdings”), the Subsidiaries of the U.S. Borrower from time to time party
thereto (the “Subsidiary Guarantors” and, together with the U.S. Borrower and
Holdings, the “Grantors”) and CREDIT SUISSE AG (“Credit Suisse”), as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).

A. Reference is made to the Second Amended and Restated Credit Agreement dated
as of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the U.S. Borrower, CBRE
Limited, a limited company organized under the laws of England and Wales (the
“U.K. Borrower”), CBRE Limited, a corporation organized under the laws of the
province of New Brunswick (the “Canadian Borrower”), CBRE Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CBRE Limited, a company organized under the laws of
New Zealand (the “New Zealand Borrower”), Holdings, the lenders from time to
time party thereto (the “Lenders”), the Issuing Banks from time to time party
thereto and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee and Pledge Agreement and the
Credit Agreement.

C. The Grantors have entered into the Guarantee and Pledge Agreement in
consideration of, among other things, Loans made and Letters of Credit issued
under the Credit Agreement. Section 7.16 of the Guarantee and Pledge Agreement
provides that additional Subsidiaries of the U.S. Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Pledge Agreement by the
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Loan Party”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Pledge Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Loan Party agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Pledge
Agreement, the New Loan Party by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Pledge Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Loan Party hereby (a) agrees to all the terms and
provisions of the Guarantee and Pledge Agreement applicable to it as a Grantor
and Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Loan Party, as security for the payment and performance
in full of the Obligations (as defined in the Guarantee and Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Loan Party’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Pledge Agreement) of the New Loan Party. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Pledge Agreement shall be deemed to
include the New Loan Party. The Guarantee and Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Loan Party represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Loan Party and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Loan Party hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Equity Interests now owned by the New Loan Party and (b) set forth under its
signature hereto, is the true and correct legal name of the New Loan Party and
its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Pledge
Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Pledge Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Pledge Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Loan Party shall be given to it in care of the
U.S. Borrower as provided in Section 9.01 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Loan Party and the Collateral Agent have duly
executed this Supplement to the Guarantee and Pledge Agreement as of the day and
year first above written.

 

[NAME OF NEW LOAN PARTY]

 

by  

 

  Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

by  

 

  Name:   Title:

 

by

 

 

 

Name:

 

Title:

 

A-4



--------------------------------------------------------------------------------

Exhibit B to the

Amended and Restated

Guarantee and

Pledge Agreement

FORM OF

PERFECTION CERTIFICATE

Dated as of [            ]

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales (the “U.K. Borrower”), CBRE
Limited, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE Pty Limited, a company organized under the laws
of Australia and registered in New South Wales (the “Australian Borrower”), CBRE
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), CBRE Group, Inc., a Delaware corporation (“Holdings”), the lenders
from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”). Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement
or the Guarantee and Pledge Agreement referred to therein, as applicable.

The undersigned, a Responsible Officer of Holdings, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or organization, appears on Schedule 1A.

(b) Set forth on Schedule 1B is each other legal name each Grantor has had in
the past five years, together with the date of the relevant change.

(c) Except as set forth in Schedule 1C, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions,
as well as any change in the form, nature or jurisdiction of organization. If
any such change has occurred, include in Schedule 1C the information required by
Sections 1 and 2 of this certificate as to each acquiree or constituent party to
a merger or consolidation.

(d) Set forth on Schedule 1D is the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization.

(e) Set forth on Schedule 1E is the Federal Taxpayer Identification Number of
each Grantor. [Only necessary for filing in North Dakota and South Dakota.]

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name on Schedule 2A.

(b) Set forth on Schedule 2B opposite the name of each Grantor are all locations
where such Grantor maintains any books or records relating to any Accounts
Receivable (with each location at which chattel paper, if any, is kept being
indicated by an “*”).



--------------------------------------------------------------------------------

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name on Schedule 2C.

3. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to each Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

4. UCC Filings. Financing statements in substantially the form of Schedule 4
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located.

5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to the filings described in Section 4 above, each filing and
the filing office in which such filing is to be made.

6. Stock Ownership and other Equity Interests. Attached hereto as Schedule 6 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest owned by each Grantor that are required to be pledged under the
Guarantee and Pledge Agreement and the issuer of such stock, partnership
interests, membership interests or other equity interests.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

CBRE GROUP, INC.,         By      

Name:  

Title:    Responsible Officer



--------------------------------------------------------------------------------

SCHEDULE 1A

Exact Legal Name of Each Grantor



--------------------------------------------------------------------------------

SCHEDULE 1B

Other Legal Names Within the Past Five Years With Date of Relevant Change



--------------------------------------------------------------------------------

SCHEDULE 1C

Changes in Identity or Corporate Structure Within the Past Five Years



--------------------------------------------------------------------------------

SCHEDULE 1D

Organizational Identification Number

 

Grantor

   Organizational Identification
Number   



--------------------------------------------------------------------------------

SCHEDULE 1E

Federal Taxpayer Identification Number of Each Grantor

 

Grantor

   Federal Taxpayer Identification
Number   



--------------------------------------------------------------------------------

SCHEDULE 2A

Chief Executive Office of Each Grantor

 

Grantor

   Mailing Address    County    State         



--------------------------------------------------------------------------------

SCHEDULE 2B

Locations of Books or Records Relating to any Accounts Receivable

 

Grantor

   Mailing Address    County    State         



--------------------------------------------------------------------------------

SCHEDULE 2C

Jurisdiction of Formation of Each Grantor

 

Grantor

   Jurisdiction of Formation   



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Financing Statements

[To Be Attached]



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Filings and Filing Offices

 

Debtor

 

Secured Party

 

Filing Office

   Collateral Description       



--------------------------------------------------------------------------------

SCHEDULE 6

Stock Ownership and Equity Interests

 

Issuer

 

Number of

Certificate

(if applicable)

 

Registered

Owner

  Number and
Class of
Shares   Percentage of
Ownership
Pledged        